DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 4, line 6, the term “the short fiber” refers to the short fiber of claim 1, however, the short fiber of claim 1 has already been fibrillated and the short fiber in claim 4 has yet to be fibrillated because fibrillation occurs during the second final kneading step as evidenced by examples of the specification as originally filed.  There is an inconsistency in the use of the term “the short fiber.”
With respect to claim 5, it is rejected for failing to cure the deficiency of claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 6,255,379).
With respect to claim 1, Hahn discloses a rubber composition for use in tire tread (col. 14, lines 29-30) comprising short, discontinuous fibers (abstract).  Hahn discloses that the short fibers may be in the form of fibrillated fibers which are a substantial plurality of fibers having been fibrillated from a main fiber (col. 4, lines 9-16).  
Hahn fails to explicitly disclose the degree of fibrillation, however, Hahn strongly suggests that fiber are fibrillated with a substantial plurality of fibers which reads on a range of degree of fibrillation, including those within the scope of the instant claims, i.e. 50-95%.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a short fiber having a degree of fibrillation of 50-95%.
With respect to claim 3, Han discloses that the amount of short fibers is 0.5-10 phr (col. 11, lines 10-21).
With respect to claims 4 and 5, Hahn discloses that the short fibers are added to the rubber mixture without curatives of vulcanization accelerators (col. 7, lines 57-65).
While this is contrary to the claim language requiring that the short fibers are mixing with a rubber component already mixed with a vulcanization agent, it is the examiner’s position that changing the mixing order will not substantially change the final product.  Case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Therefore, given that Hahn discloses the use of previously fibrillated short fibers, it would have been obvious to one of ordinary skill in the art to rearrange the mixing order and add the fibrillated .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 6,255,379) in view of Edwards (US 4,659,754).
The discussion with respect to Hahn in paragraph 3 above is incorporated here by reference.
Hahn discloses that the shorts fibers can be polyamide fibers (col. 11, lines 39-41), however, it fails to disclose if the polyamide short fiber is a nylon short fiber.
Edwards discloses dispersions of fibers in rubber (abstract) and teaches that suitable fibrillated fibers include nylon fibers (col. 13, lines 35-46).
Given that Hahn in open to the use of polyamide fibers and further given that Edwards discloses that fibrillated nylon fibers are suitable for use in rubber, it would have been obvious to one of ordinary skill in the art to utilize a nylon fiber as the polyamide fiber of Hahn’s tire tread.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn